Per Curiam : The facts of this case are sufficiently stated in the opinion of this court in the same case, reported in 100 111. 307. The judgment was there reversed and the cause remanded because it did not sufficiently appear from the record that the purchase money had not been paid, and that the contract for the sale of the land by the Illinois Central railroad, to John C. Smith, had been forfeited and canceled. It now appears that said contract was, in 1877, forfeited and canceled, and that no part of the principal of the deferred payments was ever paid, and hence, for the reasons stated in the former opinion, the land in question was not subject to taxation. Not being subject to taxation, Reed, who purchased the same at a tax sale, and who has since paid taxes, thereon, is entitled to be refunded the same, as provided by section 268, chapter 120, Revised Statutes of Illinois. Application was made to the county board by Reed for the repayment to him, as provided in section 35, chapter 34, of the Revised Statutes. His claim being disallowed, he appealed, as provided in that statute, to the circuit court. That court entered a judgment for the same, from which an appeal is now taken to this court. In the opinion of this court the judgment of the circuit court is correct. The point is made that the circuit court did not have jurisdiction of the matter in controversy by appeal. It is now too late to raise that question. That proposition was before this court in the former appeal, and necessarily determined in remanding the case to the circuit court, and we will not now* listen to it upon this second appeal. The judgment of the circuit court will be affirmed. Judgment affirmed.